Terminal Disclaimer
The terminal disclaimer filed on November 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 9,956,027 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, Aronow et al. (U.S. PGPub. No. 2009/0112204), Newton (U.S. Pat. No. 5,688,269), Salewske (U.S. PGPub. No. 2010/0013632) and Zuercher (U.S. Pat. No. 5,818,237) were found to be pertinent to the claimed invention. Aronow discloses system for detecting faults within a shielded electrosurgical instrument 
The combination of references of record does not disclose, teach or suggest "a full wave rectified average detector generating a full wave rectified average value of the voltage signal of the shield" as required in independent claim 10, and a method of monitoring a full wave rectified average value as claimed in independent claim 12. 
Salewske discloses an electronic circuitry for detecting fault in a monitored conductor including any fault currents ([0030]). Salewske discloses a full wave rectified average detector (full wave rectified 204 and averaging circuit 212 in Fig. 2) generating a full wave rectified average current value ([0030]). Therefore, Salewske fails to disclose that the full wave rectified average current value generates a full wave rectified average value of a voltage signal as required in independent claims 2, 10 & 12. 
Salewske discloses a low fault threshold detector configured to generate a low fault threshold (fault threshold input to a comparator 210 in Fig. 2) and an output comparator (comparator 210 in Fig. 2) based upon the current signal and not the voltage signal ([0030]-[0031]: based on the average current value, a processor 216 generates an input signal to comparator 210 which controls the threshold level of the comparator which directly controls the fault current threshold). Therefore, Salewske fails to disclose that the output comparator configured to generate a fault condition when the peak value of the voltage signal of the shield is greater than the low fault threshold.
As such, independent claims 2, 10, and 12 are allowed and dependent claims 5-9, 11 and 15 are allowed as being dependent on independent claims 2, 10 or 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        11/24/2021